PER CURIAM.
The issues, evidence, and parties in this suit are substantially similar to those in Phillips v. Perrin, 253 Or 540, 450 P2d 767, decided this day. In this case, the trial court found in favor of the association and against the international union.
For the reasons set forth in Phillips v. Perrin, supra, the decree below must be reversed. Upon remand, the trial court should enter a decree awarding to the plaintiff the real and personal property in the possession of Local No. 68 on May 24, 1964, to*553getlier with such other relief, if any, within the pleadings, as may he necessary to carry out the terms of the constitution of the International Brotherhood of Pulp, Sulphite and Paper Mill Workers, APL-CIO.
Willner, Bennett & Leonard, Portland, and Jack, Goodwin, & Anicker, Oregon City, for petition.
Herbert B. Galton, Portland, Benjamin Wyle, New York City, and Hugh Hafer, Seattle, contra.
Reversed and remanded; no costs to any party in this court.